DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/4/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 6-8, 11, 12, and 15 of U.S. Patent No. 11,159,224. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a method, comprising:  transmitting a first reference signal to a wireless communication node using a first resource; transmitting a second reference signal to the wireless communication node using a second resource” corresponds to “transmitting the first and second reference signals to the wireless communication node using the first and second resources, respectively” in claim 4 of the above U.S. Patent.
“The first and second reference signals are quasi co-located (QCLed)” corresponds to the same in claim 4 of the above U.S. Patent.
“The first reference signal comprises a channel state information reference signal, and the second reference signal comprises a synchronization signal block” corresponds to “wherein the first reference signal comprises a channel state information reference signal, the second reference signal comprises a synchronization signal block” in claim 4 of the above U.S. Patent.
Lastly, “receiving a report from the wireless communication node, wherein the report comprises information about both the first resource and the second resource” corresponds to “the first resource and the second resource … are associated with a same communication link and one single report” in claim 4 of the above U.S. Patent.
Claim 1 of the instant application does not claim “determining a relationship between a first reference signal and a second reference signal” as well as “grouping a first resource and a second resource to form a first resource group to be allocated to a wireless communication node, wherein the first resource and the second resource are QCLed” as well as “the first resource comprises a first plurality of resource blocks and the second resource comprises a second plurality of resource blocks, and wherein a transmission property associated with the first plurality of resource blocks is different from a transmission property associated with the second plurality of resource blocks”.  Therefore, claim 1 merely broadens the scope of claim 4 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 2, this claim similarly corresponds to claim 4 of the above U.S. Patent. 
Regarding claim 3, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 5, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 6, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 7, this claim similarly corresponds to claim 3 of the above U.S. Patent.
Regarding claim 8, “a method, comprising: receiving a first reference signal transmitted using a first resource; receiving a second reference signal transmitted using a second resource, wherein the first and second reference signals are quasi co-located (QCLed), the first reference signal comprises a channel state information reference signal, and the second reference signal comprises a synchronization signal block” corresponds to the same in claim 8 of the above U.S. Patent.
Lastly, “measuring a first signal quality parameter associated with the first reference signal; generating a report based on at least the measured first signal quality parameter, wherein the report comprises information about both the first resource and the second resource; and transmitting the report to a communication node” corresponds to “measuring a first signal quality parameter associated with the first reference signal; generating one single report based on at least the measured first signal quality parameter, wherein the one single report comprises information about both the first resource and the second resource; and transmitting the one single report to a communication node” in claim 8 of the above U.S. Patent.
Claim 8 of the instant application does not claim “wherein the first and second reference signals … have different signal types, wherein the first and second resources are QCLed and grouped to form a first resource group associated with a same communication link” as well as “the first resource comprises a first plurality of resource blocks and the second resource comprises a second plurality of resource blocks, and wherein a transmission property associated with the first plurality of resource blocks is different from a transmission property associated with the second plurality of resource blocks”.  Therefore, claim 8 merely broadens the scope of claim 8 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 9, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 10, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 11, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 12, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 13, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Regarding claim 14, this “communication node” claim similarly corresponds to “communication node” claim 11 for the same reasons as described above for claim 1.
Regarding claim 15, this claim similarly corresponds to claim 11 of the above U.S. Patent.
Regarding claim 16, this claim similarly corresponds to claim 12 of the above U.S. Patent.
Regarding claim 17, this claim similarly corresponds to claim 11 of the above U.S. Patent.
Regarding claim 18, this claim similarly corresponds to claim 11 of the above U.S. Patent.
Regarding claim 19, this “communication node” claim similarly corresponds to “communication node” claim 15 for the same reasons as described above for claim 8.
Regarding claim 20, this claim similarly corresponds to claim 15 of the above U.S. Patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 8, 10, 11, 14, 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. 2020/0022010) (hereinafter “Kim”).  Kim teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method, comprising:  transmitting a first reference signal to a wireless communication node using a first resource; transmitting a second reference signal to the wireless communication node using a second resource” as well as “the first reference signal comprises a channel state information reference signal, and the second reference signal comprises a synchronization signal block” is anticipated by a user equipment (wireless communication node) that receives channel state information reference signal configuration information (second reference signal) as well as a channel state information reference signal (first reference signal) of a cell based on the CSI-RS configuration information to perform CSI-RS based radio resource management measurement; where the CSI-RS configuration information includes a synchronization signal block index indicating a synchronization signal block associated with the CSI-RS as spoken of on page 1, paragraph [0012]; and where CSI-RSs are transmitted on CSI-RS resources (first, second resource) as spoken of page 4, paragraph [0040].
“The first and second reference signals are quasi co-located (QCLed)” is anticipated by the QCL association between a CSI-RS and SS block (first and second reference signals) as spoken of on page 9, paragraph [0099].
Lastly, “receiving a report from the wireless communication node, wherein the report comprises information about both the first resource and the second resource” is anticipated by the UE that reports a result of the radio resource management (RRM) measurement to the network/gNB as shown in step S505 of Figure 5 and spoken of on page 8, paragraph [0085]; where the RRM measurement includes the UE measuring SS block RSRP using an SSS in an SS block, where a plurality of CSI-RSs may be configured per SS block as spoken of on page 8, paragraph [0087].
Regarding claim 2, “grouping the first resource and the second resource to form a first resource group to be allocated to a wireless communication node” is anticipated by the gNB that can form N beams (first, second resource), where one beam group (first resource group) may be configured by grouping a few beams and the PSS/SSS/PBCH may be transmitted/received with respect to each beam group, and where the PSS/SSS/PBCH may be defined as one SS block as spoken of on page 7, paragraph [0082]. 
Regarding claim 4, “wherein: the first resource comprises a first plurality of resource blocks; and the second resource comprises a second plurality of resource blocks” is anticipated by the gNB that can form N beams (first, second resource), where one beam group (first resource group) may be configured by grouping a few beams and the PSS/SSS/PBCH may be transmitted/received with respect to each beam group, and where the PSS/SSS/PBCH may be defined as one SS block; where a plurality of SS blocks (plurality of resource blocks) may be present in one cell as spoken of on page 7, paragraph [0082].
Regarding claim 5, “wherein: a transmission property associated with the first plurality of resource blocks is different from a transmission property associated with the second plurality of resource blocks” is anticipated by the transmission of the PSS/SSS/PBCH in multiple different directions (transmission property), where the PSS/SSS/PBCH transmitted in the same direction constitute one SS block (resource block) as spoken of on pages 7-8, paragraph [0082].
Regarding claim 8, “a method, comprising: receiving a first reference signal transmitted using a first resource; receiving a second reference signal transmitted using a second resource, wherein the first and second reference signals are quasi co-located (QCLed), the first reference signal comprises a channel state information reference signal, and the second reference signal comprises a synchronization signal block” is anticipated by a user equipment (wireless communication node) that receives channel state information reference signal configuration information (second reference signal) as well as a channel state information reference signal (first reference signal) of a cell based on the CSI-RS configuration information to perform CSI-RS based radio resource management measurement; where the CSI-RS configuration information includes a synchronization signal block index indicating a synchronization signal block associated with the CSI-RS as spoken of on page 1, paragraph [0012]; and where CSI-RSs are transmitted on CSI-RS resources (first, second resource) as spoken of page 4, paragraph [0040]; as well as the QCL association between a CSI-RS and SS block (first and second reference signals) as spoken of on page 9, paragraph [0099].
Lastly, “measuring a first signal quality parameter associated with the first reference signal; generating a report based on at least the measured first signal quality parameter, wherein the report comprises information about both the first resource and the second resource; and transmitting the report to a communication node” is anticipated by the UE that reports a result of the radio resource management (RRM) measurement (measuring) to the network/gNB as shown in step S505 of Figure 5 and spoken of on page 8, paragraph [0085]; where the RRM measurement includes the UE measuring SS block RSRP (first signal quality parameter) using an SSS in an SS block, where a plurality of CSI-RSs may be configured per SS block as spoken of on page 8, paragraph [0087].
Regarding claim 10, “wherein: the first resource comprises a first plurality of resource blocks; and the second resource comprises a second plurality of resource blocks” is anticipated by the gNB that can form N beams (first, second resource), where one beam group (first resource group) may be configured by grouping a few beams and the PSS/SSS/PBCH may be transmitted/received with respect to each beam group, and where the PSS/SSS/PBCH may be defined as one SS block; where a plurality of SS blocks (plurality of resource blocks) may be present in one cell as spoken of on page 7, paragraph [0082].
Regarding claim 11, “wherein: a transmission property associated with the first plurality of resource blocks is different from a transmission property associated with the second plurality of resource blocks” is anticipated by the transmission of the PSS/SSS/PBCH in multiple different directions (transmission property), where the PSS/SSS/PBCH transmitted in the same direction constitute one SS block (resource block) as spoken of on pages 7-8, paragraph [0082].
Regarding claim 14, “a communication node, comprising:  a transmitter configured to transmit a first reference signal to a wireless communication node using a first resource, and transmit a second reference signal to the wireless communication node using a second resource” as well as “the first reference signal comprises a channel state information reference signal, and the second reference signal comprises a synchronization signal block” is anticipated by a user equipment (wireless communication node) that receives channel state information reference signal configuration information (second reference signal) as well as a channel state information reference signal (first reference signal) of a cell based on the CSI-RS configuration information to perform CSI-RS based radio resource management measurement; where the CSI-RS configuration information includes a synchronization signal block index indicating a synchronization signal block associated with the CSI-RS as spoken of on page 1, paragraph [0012]; and where CSI-RSs are transmitted on CSI-RS resources (first, second resource) as spoken of page 4, paragraph [0040]; where the gNB 10 (communication node) of Figure 6 includes an RF unit 13 (transmitter, receiver) as spoken of on page 17, paragraph [0218].
“The first and second reference signals are quasi co-located (QCLed)” is anticipated by the QCL association between a CSI-RS and SS block (first and second reference signals) as spoken of on page 9, paragraph [0099].
Lastly, “a receiver configured to receive a report from the wireless communication node, wherein the report comprises information about both the first resource and the second resource” is anticipated by the UE that reports a result of the radio resource management (RRM) measurement to the network/gNB as shown in step S505 of Figure 5 and spoken of on page 8, paragraph [0085]; where the RRM measurement includes the UE measuring SS block RSRP using an SSS in an SS block, where a plurality of CSI-RSs may be configured per SS block as spoken of on page 8, paragraph [0087].
Regarding claim 15, “further comprising: a memory configured to store information concerning a first resource group formed by grouping the first resource and the second resource, the first resource group being allocated to the wireless communication node” is anticipated by the gNB that can form N beams (first, second resource), where one beam group (first resource group) may be configured by grouping a few beams and the PSS/SSS/PBCH may be transmitted/received with respect to each beam group, and where the PSS/SSS/PBCH may be defined as one SS block as spoken of on page 7, paragraph [0082]; where the gNB 10 (communication node) of Figure 6 includes a memory 12 coupled to RF unit 13.
Regarding claim 18, “wherein: the first resource comprises a first plurality of resource blocks; the second resource comprises a second plurality of resource blocks; and a transmission property associated with the first plurality of resource blocks is different from a transmission property associated with the second plurality of resource blocks” is anticipated by the gNB that can form N beams (first, second resource), where one beam group (first resource group) may be configured by grouping a few beams and the PSS/SSS/PBCH may be transmitted/received with respect to each beam group, and where the PSS/SSS/PBCH may be defined as one SS block; where a plurality of SS blocks (plurality of resource blocks) may be present in one cell as spoken of on page 7, paragraph [0082]; as well as the transmission of the PSS/SSS/PBCH in multiple different directions (transmission property), where the PSS/SSS/PBCH transmitted in the same direction constitute one SS block (resource block) as spoken of on pages 7-8, paragraph [0082].
Regarding claim 19, “a first communication node, comprising: a receiver configured to: receive a first reference signal transmitted using a first resource, and receive a second reference signal transmitted using a second resource, wherein the first and second reference signals are quasi co-located (QCLed), the first reference signal comprises a channel state information reference signal, and the second reference signal comprises a synchronization signal block” is anticipated by a user equipment (communication node) that receives channel state information reference signal configuration information (second reference signal) as well as a channel state information reference signal (first reference signal) of a cell based on the CSI-RS configuration information to perform CSI-RS based radio resource management measurement; where the CSI-RS configuration information includes a synchronization signal block index indicating a synchronization signal block associated with the CSI-RS as spoken of on page 1, paragraph [0012]; and where CSI-RSs are transmitted on CSI-RS resources (first, second resource) as spoken of page 4, paragraph [0040]; as well as the QCL association between a CSI-RS and SS block (first and second reference signals) as spoken of on page 9, paragraph [0099]; where the UE 20 of Figure 6 includes an RF unit 23 (receiver) as spoken of on page 17, paragraph [0218].
Lastly, “at least one processor configured to: determine a first signal quality parameter associated with the first reference signal, and generate a report based on at least the measured first signal quality parameter, wherein the report comprises information about both the first resource and the second resource; and a transmitter configured to transmit the report to a second communication node” is anticipated by the UE that reports a result of the radio resource management (RRM) measurement (measuring) to the network/gNB (second communication node) as shown in step S505 of Figure 5 and spoken of on page 8, paragraph [0085]; where the RRM measurement includes the UE measuring SS block RSRP (first signal quality parameter) using an SSS in an SS block, where a plurality of CSI-RSs may be configured per SS block as spoken of on page 8, paragraph [0087]; where the UE 20 of Figure 6 includes a processor 21 coupled to RF unit 23 (transmitter).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467